Citation Nr: 0502162	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  96-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for a disorder of the 
lower extremities manifested by numbness and weakness.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1974 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in November 2001.  A transcript of that hearing 
is associated with the claims folder.  

The Board acknowledges that the veteran submitted a notice of 
disagreement with the December 2002 rating decision 
concerning the evaluation for service-connected headaches and 
the effective date of the award.  Although VA records show 
that the RO has not yet issued a statement of the case, the 
claims folder indicates that the RO has acted on the notice 
of disagreement by sending the veteran an appeal election 
form and a development letter, and has established a 
temporary folder for that claim while the permanent claims 
folder is located at the Board for the instant appeal.  The 
matter is referred to the RO to continue to take the 
appropriate action, including issuance of a statement of the 
case, when and if appropriate.   

This appeal returns to the Board following remands to the RO 
in June 1998 and July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004) (regulations promulgated to implement 
the statutory changes).  Among other things, VCAA enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.      

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, VA is required to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  The duty to assist also includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Finally, VA is required to make reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  

In this case, the veteran has indicated that she received 
mental health care while in service at William Beaumont Army 
Medical Center and at Fitzsimmons Army Medical Center.  There 
are no such records of care in the service medical records 
associated with the claims folder.  However, it has been 
suggested that the records may have been separately 
maintained.  In January 2001, the RO sent an inquiry to the 
National Personnel Records Center regarding any mental health 
treatment records the veteran might have.  The March 2001 
NPRC response indicated that it required additional 
information.  There is no indication that the RO ever 
provided the NPRC with the requested information.  Despite 
the additional delay that will result from a remand, the 
Board finds that additional RO action is required in order to 
ensure that service medical records are as complete as 
possible.    

In addition, during the November 2001 Travel Board hearing, 
the veteran testified that she received medical care at the 
VA Medical Center in [redacted], [redacted], as well as several 
VA facilities in [redacted].  She also identified private 
providers including Dr. Mitchell in [redacted], [redacted]; Dr. 
Peacher in [redacted], [redacted]; [redacted] Hospital in 
[redacted], [redacted]; and [redacted] Hospital in [redacted], [redacted].  

Review of the claims folder reveals that, although the RO has 
obtained records from [redacted] VA medical facilities, it has 
not obtained the veteran's records from the VA Medical Center 
in [redacted].  Also, a March 2003 letter from the Board 
stated that records from Dr. Mitchell, Dr. Peacher,  
[redacted] Hospital, and [redacted] Hospital were needed to adjudicate 
her appeal, but there was no notice to the veteran explaining 
the information and authorization VA needed to attempt to 
obtain those records.  A subsequent July 2003 letter from the 
RO was similarly deficient.    

The Board notes that, although the other providers appear to 
have information related only the claim for service 
connection for a psychiatric disorder, Dr. Mitchell is listed 
in VA medical records as the veteran's outside primary care 
provider.  Therefore, it is likely that his records may 
address one or all of the disorders at issue on appeal.  The 
Board finds that an additional remand is required to notify 
the veteran of the importance of the private medical records 
discussed above and to attempt to obtain the VA and private 
medical records discussed here before proceeding to 
adjudicate any of the issues currently before it.  

Finally, with respect to the claim for service connection for 
a psychiatric disorder, a private medical statement dated in 
July 1999 suggests that the veteran had post-traumatic stress 
disorder (PTSD) prior to service, but was markedly 
exacerbated during service.  The veteran's November 2001 
Travel Board testimony described sexual harassment and at 
least one episode of being touched inappropriately.  Based on 
this information, the claim on appeal may be construed to 
include service connection for PTSD due to personal assault.  
Effective March 7, 2002, VA amended 38 C.F.R. § 3.304(f) 
regarding service connection for PTSD due to personal 
assault.  See 67 Fed. Reg. 10,330 (March 7, 2002) (codified 
at 38 C.F.R. 
§ 3.304(f)(3)).  The amended regulation specifies the types 
of evidence that may be used to support such a claim and 
states that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  The veteran in this case has not 
received the required notice.  On remand, the RO should 
address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to specify where and when she was 
treated in service for a psychiatric 
disorder, providing the name of the 
facility, the date of treatment (month 
and year), and whether the treatment was 
inpatient or outpatient.  Using the 
information provided by the veteran, the 
RO should then attempt to secure from 
NPRC any additional service medical 
records the veteran might have.  

The RO should also explain to the veteran 
that records from Dr. Mitchell in 
[redacted], [redacted]; Dr. Peacher in 
[redacted], [redacted]; [redacted] 
Hospital in [redacted], [redacted]; and [redacted] 
Hospital in [redacted], [redacted], would be 
useful in adjudicating her appeal.  It 
should ask the veteran to provide 
completed authorizations to obtain 
records from these providers, or to 
submit the records herself.  The RO 
should attempt to obtain records from any 
provider for which a completed 
authorization is received.    

Finally, the RO should advise the veteran 
that, based on the available information, 
her claim for service connection for a 
psychiatric disorder may be construed to 
include PTSD due to personal assault.  
The RO should provide her with notice as 
required by 38 C.F.R. § 3.304(f)(3) 
(2004).   

2.  The RO should secure the veteran's 
complete records from the VA Medical 
Center in [redacted].  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


